FIRST AMENDMENT TO THE FUND ADMINISTRATION SERVICING AGREEMENT THIS FIRST AMENDMENT, dated as ofthe 5th day of December, 2008, to the Fund Administration Servicing Agreement dated as ofApril 1, 2006 (the “Agreement”), is entered into by and between RAINIER INVESTMENT MANAGEMENT MUTUAL FUNDS, a Delaware statutory trust (the "Trust") andU.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company (“USBFS"). RECITALS WHEREAS, the parties have entered into an Agreement; and WHEREAS, the parties desire to amend the Agreement to add funds; and WHEREAS, Section 10 of the Agreement allows for an amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit A of the Agreement is hereby superseded and replaced with Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. RAINIER INVESTMENT MANAGEMENT MUTUAL FUNDS U.S. BANCORP FUND SERVICES, LLC By: /s/John O’Halloran By: /s/Michael R. McVoy Printed Name: John O’Halloran Printed Name: Michael R. McVoy Title: CEO Title: Executive Vice President 1 Exhibit A to the Fund Administration Servicing Agreement Separate
